Title: To James Madison from William C. C. Claiborne, 22 November 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 22 November 1805, New Orleans. “An American Schooner which was lately captured and carried into the Havanna, has been released, and the owners of the Privateer that made the capture, have been ordered to pay a considerable sum of money for the injury done. This circumstance has afforded much pleasure to the Merchants here, and will doubtless greatly benefit the commerce of the Port.
          “You will read with pleasure the Address of Mr. Detréhan to the House of Representatives; he seems at this time to be a good American, and I think I have observed of late, a very favorable change in the public sentiment. No man entertains a greater regard for the ancient Inhabitants of Louisiana than myself or more appreciates their many private virtues; and I entertain Strong hopes that, in a few years, they will become very zealous members of the American Republic.”
        